              Case 1:19-cv-09669-AT Document 35 Filed 11/20/20 Page 1 of 2




                   ABRAMS INSTITUTE FOR FREEDOM O
                                                                                                              11/20/2020
                                            Yale Law School
                                                                           November 17, 2020

BY ECF
The Honorable Analisa Torres
United States District Judge
Daniel P. Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

         Re:        The New York Times Company et al. v. Department of the Treasury, 19 Civ. 9669
                    (AT)


Dear Judge Torres:


         I write respectfully on behalf of all parties in the above-referenced action brought under

the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), to provide the status update ordered

by the Court on October 16, 2020, and to request an adjournment of the telephonic conference

scheduled for November 24, 2020, at 10:30 AM. See Dkt. No. 33 (mem. endorsement).

         On October 15, 2020, the parties submitted a joint letter in which they informed the Court

that they were continuing to confer about modifications to Plaintiffs’ FOIA request that may

resolve part or all of this case. Dkt. No. 32. Since the parties submitted that letter, they have

continued to confer and have made progress towards agreeing on a set of search terms.

         The parties respectfully request an additional 30 days to continue their efforts to reach an

agreement. Further, the parties respectfully propose that they submit a joint status letter updating

the Court on their efforts and proposing next steps in this case by December 16, 2020, and that

the telephonic conference scheduled for November 24, 2020, be adjourned to a date and time


    P. O . B O X   208215,   N E W H AV E N , C O N N E C T I C U T   06520-8215 •     FA C S I M I L E   203 432-2064
                      COURIER ADDRESS           127    WA L L S T R E E T, N E W H AV E N , C T   06511
             Case 1:19-cv-09669-AT Document 35 Filed 11/20/20 Page 2 of 2




                                                                                          Page 2 of 2

  after December 16, 2020, that is convenient for the Court. This is the parties’ eleventh request

  for an adjournment of the initial conference. The first ten requests were granted. Dkt. Nos. 14,

  16, 19, 21, 23, 25, 27, 29, 31, 33.

         I thank the Court for its consideration of these requests.


                                                    Respectfully submitted,


                                                By: /s/ Charles Crain
                                                   Charles Crain, Supervising attorney
                                                   MEDIA FREEDOM AND INFORMATION
                                                     ACCESS CLINIC
                                                   ABRAMS INSTITUTE
                                                   Yale Law School
GRANTED. The initial pretrial conference           P.O. Box 208215
scheduled for November 24, 2020, is                New Haven, CT 06520-8215
ADJOURNED to December 17, 2020, at                 Tel: (203) 436-5824
10:00 a.m. By December 10, 2020, the               Fax: (203) 432-3034
parties shall file a joint status letter.          Email: charles.crain@yale.edu

SO ORDERED.

Dated: November 20, 2020
       New York, New York
